Citation Nr: 0822946	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-23 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus, 
Type II, including as due to herbicide exposure. 

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin disability, 
including chloracne, including as due to herbicide exposure.  

3.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for degenerative joint 
and bone disease and fibrositis (claimed as softening of the 
muscles).  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1959 to 
October 1963.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 RO decision.  

The issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a skin 
disability, including chloracne is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The competent medical evidence does not show that diabetes 
mellitus manifested in service, within one year after 
service, is related to service, or was caused by herbicide 
exposure in service.  

2.	By an unappealed July 1999 decision, the Board denied the 
veteran's claim for service connection for degenerative joint 
and bone disease and fibrositis because there was no 
competent medical evidence showing that the disability was 
related to service.  

3.	Evidence received subsequent to the July 1999 Board 
decision is evidence not previously submitted to the RO.  The 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim and does not present a reasonable 
possibility of substantiating the veteran's claim.


CONCLUSIONS OF LAW

1.	Diabetes mellitus was not incurred in active service and 
may not be presumed to have been incurred therein.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

2.	The July 1999 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).  

3.	New and material evidence has not been submitted and the 
claim of entitlement to service connection for degenerative 
joint and bone disease and fibrositis (claimed as softening 
of the muscles) is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in August 2003 and April 2004 that 
fully addressed all four notice elements and was sent prior 
to the initial AOJ decision in this matter.  The letter 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim for service connection 
for diabetes mellitus, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

Specific to requests to reopen, as is the claim for 
degenerative joint and bone disease and fibrositis, the 
claimant must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim for 
service connection.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  In this case, the notice letters provided to the 
appellant included the criteria for reopening a previously 
denied claim, the criteria for establishing service 
connection, and information concerning why the claim was 
previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board notes that the veteran was not afforded a VA 
examination regarding his claim for service connection for 
diabetes mellitus, Type II.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

In this case, the service medical records do not indicate 
symptoms of or a diagnosis of diabetes mellitus.  A chronic 
disease was not noted at the separation examination.  
Additionally, the objective medical evidence of record does 
not show diabetes mellitus until many years after service.  
In view of the objective evidence of record which was 
negative for any complaints or findings of a diabetes 
mellitus in service or within one year of service, the Board 
finds the veteran's current assertions alone do not require 
VA to provide an examination.  See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (in 
determining whether lay evidence is satisfactory the Board 
may properly consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the veteran).  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide a veteran with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (a medical opinion was not warranted when 
there was no reasonable possibility that such an opinion 
could substantiate the veteran's claim because there was no 
evidence, other than his own lay assertion, that reflected an 
injury or disease in service that may be associated with his 
symptoms).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The veteran claims service connection for diabetes mellitus, 
Type II as a result of herbicide exposure in service.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b).  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as diabetes mellitus manifests to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309.  In this case, the medical evidence of record 
does not show continuity of symptoms of diabetes after 
discharge.  The evidence of record also does not show that 
diabetes mellitus, Type II manifested within one year after 
separation from service.  Therefore, service connection is 
not presumed.  

Additionally, if a veteran was exposed to an herbicide agent 
during active military service, diabetes mellitus, Type 2 
will be presumed to have been incurred in service if it 
manifest to a compensable degree any time after service even 
if there is no record of such disease during service. 38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  
This presumption, however applies to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era.  38 U.S.C.A. 
§ 1116(a)(1).  In this case, the evidence of record does not 
reflect that the veteran had service in Vietnam.  The service 
medical records and personnel records of record show that the 
veteran's only overseas service was in Japan.  

Furthermore, the evidence has not established that the 
veteran was actually personally exposed to the herbicide 
agents in service.  He asserts that he was exposed in 1962 in 
the Atomic, Biological and Chemical (ABC) Warfare training.  
The evidence of record, however does not establish exposure.  
The veteran and the RO made multiple attempts to obtain 
records regarding what chemicals were used in the ABC 
training, however, no records were available.  The 
information available shows that the ABC class would have 
consisted of exposure to tear gas and anti-nerve gas self 
injecting ampules.  While the Board is cognizant of the 
veteran's assertion that he was exposed to herbicides in 
service, there is no corroboration or objective verification 
of his allegations.  Inasmuch as the record does not 
establish exposure to herbicides or that he was in an area at 
the time herbicides were used, entitlement to service 
connection for his diabetes mellitus on a presumptive basis 
cannot be granted.

Regarding direct service connection, the service medical 
records are silent for treatment of or a diagnosis of 
diabetes.  The veteran did not report symptoms of diabetes 
and the veteran was clinically evaluated as normal in his 
entrance and separation examination.  After reviewing the 
service medical records, there were no manifestations of 
diabetes mellitus, Type II in service.  

Additionally, the competent medical evidence of record does 
not show that diabetes mellitus was related to service.  In 
spite of numerous treatment records documenting treatment for 
diabetes for several years, no doctor has ever opined that 
diabetes mellitus was related to service.  Without competent 
medical evidence linking the veteran's disability to service, 
service connection is not warranted. 

The Board has also considered the contentions of the veteran 
that his diabetes was caused by service and the ABC training, 
however, as a layman, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative opinion on a medical matter such as etiology.  
While a layman such as the veteran can certainly attest to 
his in-service experiences and current symptoms, he is not 
competent to provide an opinion relating that disability to 
service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply and the 
veteran's claim for service connection for diabetes mellitus, 
Type II, including as due to exposure to herbicides, must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

New and Material Evidence

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the veteran's claim for 
degenerative joint and bone disease and fibrositis was denied 
by the Board in July 1999 because the evidence of record did 
not show that the veteran's disability was related to 
service.  The veteran did not appeal this decision and the 
decision became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156.  The Board will address the 
evidence submitted since the July 1999 Board decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the Board's July 1999 decision, the veteran submitted 
various VA and private treatment records.  These medical 
records do not provide an opinion regarding the etiology of 
the veteran's degenerative joint and bone disease and 
fibrositis.  To reopen the veteran's claim, there must be 
evidence that his disability was related to service.  Without 
such evidence, there is no reasonable possibility of 
substantiating the veteran's claim.  Since there has been no 
evidence submitted regarding the etiology of the degenerative 
joint and bone disease and fibrositis to service, the claim 
is not reopened.  


ORDER

Service connection for diabetes mellitus, Type II, including 
as due to herbicide exposure is denied. 

New and material evidence having not been submitted, the 
claim for service connection for degenerative joint and bone 
disease and fibrositis (claimed as softening of the muscles) 
is not reopened and the claim is denied.  


REMAND

The veteran originally filed a claim in August 1993 for 
service connection for a skin condition.  This claim was 
denied by the RO in a January 1994 RO rating decision.  In 
January 1997, the Board also denied the veteran's claim for 
service connection for a skin condition.  The veteran did not 
appeal this decision and the decision became final.  See 38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156.  

In April 2003, the veteran claimed service connection for 
chloracne.  The Board finds that the April 2003 claim is not 
a new claim, but a claim to reopen his previously denied 
claim for service connection for a skin condition.  The Board 
recognizes that it did not consider the presumptions that are 
applicable to chloracne pursuant to 38 C.F.R. § 3.307 and 
3.309(e) in the January 1997 decision for a skin condition, 
however, the January 1997 Board decision is nevertheless 
final.  The U.S. Court of Appeals for Veterans Claims (Court) 
has held that direct and presumptive service connection are 
two theories by which to reach the same end, namely service 
connection.  Bingham v. Principi, 18 Vet. App. 470, 474 
(2004), aff'd sub nom. Bingham v. Nicholson, 421 F.3d 1346 
(Fed. Cir. 2005).  As such, the Board's decision is final as 
to the entire claim, not just the theories that were 
explicitly adjudicated.  Bingham, 421 F.3d at 1349.  The 
Board notes that since 1999 there has not been an intervening 
change in law or regulation that has created a new basis of 
entitlement to service connection for chloracne, therefore 
the veteran's April 2003 claim is a claim to reopen the 
original August 1993 claim.  See Spencer v. Brown, 4 Vet. 
App. 283 (1993), aff'd, 17 F.3d 368 (Fed.Cir.1994).  
Therefore, the veteran's claim is not a new claim, but a 
claim to reopen the previously denied claim and new and 
material evidence is required.  See 38 U.S.C. § 5108.

Furthermore, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court clarified VA's duty to notify in the context of claims 
to reopen.  With respect to such claims, VA must both notify 
a claimant of the evidence and information that is necessary 
to reopen the claim and notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit that is being sought.  
To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  The Board finds that 
the notice letters sent to the veteran in August 2003 and 
April 2004 did not comply with the requirements under Kent 
regarding the veteran's claim to reopen his claim for service 
connection for a skin disability, including chloracne.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be provided with 
appropriate notice of the VA's duties to 
notify and to assist, in compliance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.	After ensuring that any other necessary 
development is completed, readjudicate the 
claim.  If any such action does not resolve 
the claim in the veteran's favor, issue the 
veteran and his representative a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.  Thereafter, the case should 
be returned to the Board for further 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


